Motion for reconsideration of motions for leave to appeal as a poor person and for assignment of counsel on appeals from two orders denying corcrn nobis applications. - Motion granted. Motions for leave to appeal as a poor person will be treated as motions to dispense with printing. Motions granted. The appeals will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant’s time to perfect the appeals is enlarged to the October 1960 Term, beginning October 3, 1960, for which term the appeals are ordered to be placed on the calendar. Motions for assignment of counsel granted. Richard C. Cahn, Esq., 375 New York Avenue, Huntington, New York, is assigned as counsel to prosecute the appeals. Beldoek, Acting P. J., Christ, Pette and Brennan, JJ., concur.